Williams, O. J.
Plaintiff-in error asked the court to instruct the jury, “that if the liquor was gratuitously given, without consideration, the defendant could not be convicted which instruction the court declined to give, but instructed them, “ if the liquor was given gratuitously, it would sustain the indictment equally as if it had been sold and paid for.” We think there was error in the refusal of the court to instruct the jury as asked, and, also, in the instruction given. *224The statute was intended to regulate the traffic in spirituous liquors. To dispose of liquor in any manner might, unqualified by any thing else, mean the giving of it away; but in view of the whole statute, we think it means to part with it for some consideration, or with some motive of gain. Clearer and stronger language is necessary to make it a crime for one man to give another a glass of spirituous liquor. Where it is intended to prohibit the giving of a thing as well as the selling, the word “give,” or some equivalent term, is employed, as in the statute, to prevent Indians from obtaining guns, ammunition and ardent spirits from white men. The expression, “ to dispose of in any manner,” seems intended to reach those cases where persons, by some artifice or indirection, attempt to cover up a sale, and so evade the penalties of the law. Furthermore, a conviction for giving, under an. indictment for selling, cannot be allowed to stand.
Judgment is reversed.